 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 4

 5   STEVE M.,                                        CASE NO. C19-5690 BHS

                             Plaintiff,               ORDER REVERSING DENIAL OF
 6
            v.                                        BENEFITS AND REMANDING
 7                                                    FOR FURTHER PROCEEDINGS
     COMMISSIONER OF SOCIAL
     SECURITY,
 8
                             Defendant.
 9

10
                                       I.     BASIC DATA
11
     Type of Benefits Sought:
12
            ( ) Disability Insurance
13
            (X) Supplemental Security Income
14
     Plaintiff’s:
15
            Sex: Male
16
            Age: 41 at the time of alleged disability onset.
17
     Principal Disabilities Alleged by Plaintiff: Posttraumatic stress disorder (“PTSD”),
18   schizoaffective disorder, manic depression, bipolar disorder, borderline personality
     disorder, dyslexia, right shoulder impairment, lower back nerve damage. Admin. Record
19   (“AR”) at 100–01.

20   Disability Allegedly Began: November 7, 2014

21   Principal Previous Work Experience: Abrasive blasting equipment operator and
     construction worker.
22


     ORDER - 1
 1   Education Level Achieved by Plaintiff: GED.

 2               II.     PROCEDURAL HISTORY—ADMINISTRATIVE

 3   Before Administrative Law Judge (“ALJ”) Paul Gaughen:

 4         Date of Hearing: March 22, 2018

 5         Date of Decision: September 6, 2018

 6         Appears in Record at: AR at 16–30

 7         Summary of Decision:

 8                 The claimant has not engaged in substantial gainful activity since
           April 14, 2016, the application date. See 20 C.F.R. §§ 416.971–76.
 9
                  The claimant has the following severe impairments: Severe
10         musculoskeletal impairments affecting the shoulders bilaterally with
           impingement syndrome, left sided sciatica, diabetes mellitus II, chronic
11         obstructive pulmonary disease with emphysema component, affective
           disorder, and substance addiction by history. See 20 C.F.R. § 416.920(c).
12
                 The claimant does not have an impairment or combination of
13         impairments that meets or medically equals the severity of one of the listed
           impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R.
14         §§ 416.920(d), 416.925, 416.926.

15                 The claimant has the residual functional capacity (“RFC”) to
           perform light work as defined in 20 C.F.R. § 416.967(b), with exceptions.
16         He cannot engage in vigorous repetitive activity using the right upper
           extremity, even if only negligible amounts of weight are being handled. He
17         can lift or carry 10 pounds of weight less than occasionally with the right
           upper extremity overhead. He has no additional restrictions to the left upper
18         extremity. He can understand, remember, and follow as needed to do
           simple to moderately detailed instructions, with a maximum of about five
19         or six steps to be learned in a ready fashion and applied to work. He can
           call upon previously acquired information. He needs regular work hours
20         with set breaks, and cannot handle unusual work stressors. He cannot work
           in a dangerous industrial setting or in unprotected high places. He can
21         engage in routine and perfunctory social interaction needed at work with
           coworkers, supervisors, and/or customers. He cannot perform work duties
22         needing a higher level or sophisticated social interaction and/or work


     ORDER - 2
 1          requiring him to frequently travel to new and unfamiliar places in order to
            do business. He cannot keep up with fast-paced production demands.
 2
                   The claimant is unable to perform any past relevant work. See 20
 3          C.F.R. § 416.965.

 4                 The claimant was a younger individual (age 18–49) on the date the
            application was filed. See 20 C.F.R. § 416.963.
 5
                 The claimant has at least a high school education and is able to
 6          communicate in English. See 20 C.F.R. § 416.964.

 7                 Transferability of job skills is not an issue because the claimant does
            not have past relevant work. See 20 C.F.R. § 416.968.
 8
                  Considering the claimant’s age, education, work experience, and
 9          RFC, there are jobs that exist in significant numbers in the national
            economy that the claimant can perform. See 20 C.F.R. §§ 416.969,
10          416.969(a).

11   Before Appeals Council:

12          Date of Decision: June 24, 2019

13          Appears in Record at: AR at 1–3

14          Summary of Decision: Denied review.

15                   III.     PROCEDURAL HISTORY—THIS COURT

16          Jurisdiction based upon: 42 U.S.C. § 405(g)

17          Brief on Merits Submitted by (X) Plaintiff (X) Commissioner

18                             IV.     STANDARD OF REVIEW

19          Pursuant to 42 U.S.C. § 405(g), the Court may set aside the Commissioner’s

20   denial of Social Security benefits when the ALJ’s findings are based on legal error or not

21   supported by substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d

22   1211, 1214 n.1 (9th Cir. 2005). “Substantial evidence” is more than a scintilla, less than



     ORDER - 3
 1   a preponderance, and is such relevant evidence as a reasonable mind might accept as

 2   adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971);

 3   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ is responsible for

 4   determining credibility, resolving conflicts in medical testimony, and resolving any other

 5   ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

 6   While the Court is required to examine the record as a whole, it may neither reweigh the

 7   evidence nor substitute its judgment for that of the ALJ. See Thomas v. Barnhart, 278

 8   F.3d 947, 954 (9th Cir. 2002). “Where the evidence is susceptible to more than one

 9   rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion

10   must be upheld.” Id.

11                            V.      EVALUATING DISABILITY

12          Plaintiff bears the burden of proving he is disabled within the meaning of the

13   Social Security Act (“Act”). Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). The

14   Act defines disability as the “inability to engage in any substantial gainful activity” due to

15   a physical or mental impairment which has lasted, or is expected to last, for a continuous

16   period of not less than twelve months. 42 U.S.C. § 1382c(3)(A). A claimant is disabled

17   under the Act only if his impairments are of such severity that he is unable to do his

18   previous work, and cannot, considering his age, education, and work experience, engage

19   in any other substantial gainful activity existing in the national economy. 42 U.S.C. §

20   1382c(3)(B); see also Tackett v. Apfel, 180 F.3d 1094, 1098–99 (9th Cir. 1999).

21          The Commissioner has established a five-step sequential evaluation process for

22   determining whether a claimant is disabled within the meaning of the Act. See 20 C.F.R.


     ORDER - 4
 1   § 416.920. The claimant bears the burden of proof during steps one through four.

 2   Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). At step

 3   five, the burden shifts to the Commissioner. Id.

 4                                VI.          ISSUES ON APPEAL

 5          A.     Whether the ALJ reasonably discounted Plaintiff’s symptom testimony.

 6          B.     Whether the ALJ reasonably discounted Plaintiff’s girlfriend’s testimony.

 7          C.     Whether the ALJ reasonably rejected the opinions of examining

 8   psychologist Terilee Wingate, Ph.D.

 9          D.     Whether the ALJ reasonably accounted for the opinions of consulting

10   doctor Jan Lewis, Ph.D. in the RFC.

11          E.     Whether the ALJ accounted for all of Plaintiff’s limitations in the RFC.

12                                      VII.     DISCUSSION

13   A.     The ALJ Erred in Discounting Plaintiff’s Symptom Testimony

14          Plaintiff argues the ALJ erred in discounting his symptom testimony. Pl. Op. Br.,

15   Dkt. 11 at 12–15. Plaintiff focuses his argument on his mental symptom testimony, so the

16   Court will do the same. See id.

17          Plaintiff testified that he has visual and auditory hallucinations. See AR at 51–52,

18   55–56. He testified that he has difficulty focusing and concentrating as a result. See AR

19   at 52, 236. He testified that he has depression which makes it difficult for him to get out

20   of bed in the morning and to consistently take care of his two sons. See AR at 52–54.

21   Plaintiff testified that he has difficulty with public tasks like grocery shopping and has

22   difficulty interacting with others. See AR at 58–59, 241–42.



     ORDER - 5
 1          The Ninth Circuit has “established a two-step analysis for determining the extent

 2   to which a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871

 3   F.3d 664, 678 (9th Cir. 2017). The ALJ must first determine whether the claimant has

 4   presented objective medical evidence of an impairment that “‘could reasonably be

 5   expected to produce the pain or other symptoms alleged.’” Id. (quoting Garrison v.

 6   Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014)). At this stage, the claimant need only

 7   show that the impairment could have caused some degree of the symptoms; he does not

 8   have to show that the impairment could reasonably be expected to cause the severity of

 9   the symptoms alleged. Id. The ALJ found that Plaintiff met this step because his

10   medically determinable impairments could reasonably be expected to cause the

11   symptoms he alleged. AR at 22.

12          If the claimant satisfies the first step, and there is no evidence of malingering, the

13   ALJ may only reject the claimant’s testimony “‘by offering specific, clear and convincing

14   reasons for doing so. This is not an easy requirement to meet.’” Trevizo, 871 F.3d at 678

15   (quoting Garrison, 759 F.3d at 1014–15). In evaluating the ALJ’s determination at this

16   step, the Court may not substitute its judgment for that of the ALJ. Fair v. Bowen, 885

17   F.2d 597, 604 (9th Cir. 1989). As long as the ALJ’s decision is supported by substantial

18   evidence, it should stand, even if some of the ALJ’s reasons for discrediting a claimant’s

19   testimony fail. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).

20          The ALJ discounted Plaintiff’s mental symptom testimony for two reasons. First,

21   the ALJ found that Plaintiff’s testimony was inconsistent with the overall medical

22


     ORDER - 6
 1   evidence. See AR at 24–26. Second, the ALJ found that Plaintiff’s testimony was

 2   inconsistent with his activities of daily living. See AR at 26–27.

 3            1.    Inconsistency with the Medical Evidence

 4            The ALJ erred in discounting Plaintiff’s testimony regarding his mental

 5   impairments as inconsistent with the objective medical evidence. An ALJ may reject a

 6   claimant’s symptom testimony when it is contradicted by the medical evidence. See

 7   Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (citing

 8   Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir.1995)). But the ALJ must explain how

 9   the medical evidence contradicts the claimant’s testimony. See Dodrill v. Shalala, 12

10   F.3d 915, 918 (9th Cir. 1993). Furthermore, the ALJ “cannot simply pick out a few

11   isolated instances” of medical health that support his conclusion, but must consider those

12   instances in the broader context “with an understanding of the patient’s overall well-

13   being and the nature of [his] symptoms.” Attmore v. Colvin, 827 F.3d 872, 877 (9th Cir.

14   2016).

15            The ALJ pointed to a number of normal medical findings to support his rejection

16   of Plaintiff’s symptom testimony. See AR at 24–26. But those findings do not contradict

17   Plaintiff’s testimony, and many have little to do with Plaintiff’s claimed symptoms. For

18   example, the ALJ noted that Plaintiff had normal speech at several appointments. See

19   AR at 24, 25, 315, 751, 1214. But Plaintiff did not allege problems with speech; he

20   alleged problems with attention and concentration, motivation, and social interaction.

21   See AR at 51–54, 58–59. Similarly, the ALJ referenced Plaintiff’s lack of delusions. See

22   AR at 24–26. But Plaintiff complained of hallucinations, which are distinct from


     ORDER - 7
 1   delusions. See Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental

 2   Disorders, Appendix C (5th ed. 2013) (“DSM-V”). 1 The ALJ did not identify actual

 3   inconsistencies between Plaintiff’s claimed symptoms and the objective medical

 4   evidence, and thus erred in rejecting Plaintiff’s testimony on this basis.

 5          2.       Inconsistency with Plaintiff’s Activities of Daily Living

 6          The ALJ further erred in discounting Plaintiff’s testimony regarding his mental

 7   impairments as inconsistent with Plaintiff’s activities of daily living. An ALJ may reject

 8   a plaintiff’s symptom testimony based on his daily activities if they contradict his

 9   testimony or “meet the threshold for transferable work skills.” Orn v. Astrue, 495 F.3d

10   625, 639 (9th Cir. 2007) (citing Fair, 885 F.2d at 603). However, “the mere fact that a

11   plaintiff has carried on certain daily activities, such as grocery shopping, driving a car, or

12   limited walking for exercise, does not in any way detract from [his] credibility as to [his]

13   overall disability. One does not need to be ‘utterly incapacitated’ in order to be

14   disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (quoting Fair, 885

15   F.2d at 603).

16          The ALJ’s discussion of Plaintiff’s daily activities is not convincing. The ALJ

17   noted that Plaintiff “reported no difficulty reading a newspaper and performing basic

18   math.” AR at 26. Plaintiff actually testified that he could read “like at a fifth grade

19

20          1
              The DSM-V defines delusion as “[a] false belief based on incorrect inference about
     external reality that is firmly sustained despite what almost everyone believes and despite what
21   constitutes incontrovertible and obvious proof or evidence to the contrary.” Id. The DSM-V
     defines hallucination as “[a] sensory perception that has the compelling sense of reality of a true
22   perception but that occurs without external stimulation of the relevant sensory organ.” Id.



     ORDER - 8
 1   level” and could “mostly” read a newspaper. AR at 44. He testified that he could add,

 2   subtract, and multiply small numbers, but could not divide. Id. The ALJ noted that

 3   Plaintiff can pay bills and count change. AR at 26. The only bill the record establishes

 4   that Plaintiff pays is a flat amount to his girlfriend once a month. See AR at 60–61. And

 5   Plaintiff needs a calculator to count change. See AR at 44. The ALJ noted that Plaintiff

 6   “helps his children with homework.” AR at 26. But the ALJ failed to mention that

 7   Plaintiff’s children were around five and seven years old at the time. See AR at 312–13.

 8          The ALJ found that Plaintiff could interact with others and visit public places

 9   because he could go grocery shopping and spent time with his girlfriend and sons. AR at

10   26–27. That Plaintiff can interact with his girlfriend and sons does not show that he

11   could get along with coworkers, supervisors, or the general public. Nor does the fact that

12   Plaintiff can go to the grocery store contradict his testimony that he struggles to shop

13   successfully. The ALJ misconstrued the evidence and erred in discounting Plaintiff’s

14   testimony regarding his mental impairments based on his activities of daily living.

15          In sum, the ALJ did not provide any clear and convincing reasons for discounting

16   Plaintiff’s symptom testimony regarding his mental impairments. The ALJ thus erred.

17   B.     The ALJ Erred in Rejecting Plaintiff’s Girlfriend’s Testimony

18          Plaintiff argues the ALJ erred in rejecting lay witness statements from Plaintiff’s

19   girlfriend. Pl. Op. Br. at 11–12. Plaintiff’s girlfriend reported that Plaintiff is not able to

20   follow written or verbal instructions. See AR at 244, 248, 251. She reported that

21   Plaintiff has difficulty getting along with others. See AR at 248–50. She reported that

22   Plaintiff has visual and auditory hallucinations. AR at 250.


     ORDER - 9
 1          The ALJ found that Plaintiff’s girlfriend “largely reiterated [Plaintiff’s] allegations

 2   regarding the severity of his impairments.” AR at 22. The ALJ discounted Plaintiff’s

 3   girlfriend’s statements because “she is not medically trained to make exacting

 4   observations” regarding medical signs and symptoms. AR at 28. The ALJ also

 5   discounted Plaintiff’s girlfriend’s statements because, like Plaintiff’s testimony, they

 6   were inconsistent with the objective medical evidence. Id.

 7          In determining disability, “‘an ALJ must consider lay witness testimony

 8   concerning a claimant’s ability to work.’” Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir.

 9   2009) (quoting Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006)).

10   The ALJ must “give reasons germane to each witness” before he can reject such lay

11   witness evidence. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (internal

12   citations and quotation marks omitted). “Further, the reasons ‘germane to each witness’

13   must be specific.” Bruce, 557 F.3d at 1115 (quoting Stout, 454 F.3d at 1054).

14          The ALJ erred in rejecting Plaintiff’s girlfriend’s testimony based on her lack of

15   medical training. That a lay witness lacks medical training is not a valid reason to reject

16   her testimony. See McCutcheon v. Astrue, 378 F. App’x 649, 651 (9th Cir. 2010). Lay

17   witness testimony is uniquely valuable because these witnesses, unlike doctors, are able

18   to observe the claimant’s symptoms and activities on a daily basis. See Diedrich v.

19   Berryhill, 874 F.3d 634, 640 (9th Cir. 2017) (“The fact that lay testimony and third-party

20   function reports may offer a different perspective than medical records alone is precisely

21   why such evidence is valuable at a hearing.”).

22


     ORDER - 10
 1          The ALJ also erred in rejecting Plaintiff’s girlfriend’s testimony as inconsistent

 2   with the medical evidence. The ALJ relied on his analysis of the objective medical

 3   evidence as it related to Plaintiff’s symptom testimony. See AR at 28. Because, as

 4   discussed above, that analysis was flawed, the ALJ erred in relying on it to reject

 5   Plaintiff’s girlfriend’s testimony. See supra Part VII.A.1.

 6   C.     The ALJ Erred in Rejecting Dr. Wingate’s Opinions

 7          Plaintiff argues the ALJ erred in rejecting examining psychologist Dr. Wingate’s

 8   opinions. Pl. Op. Br. at 3–9. Dr. Wingate examined Plaintiff in April 2016. See AR at

 9   312–19. Dr. Wingate conducted a clinical interview, a mental status exam, and several

10   other psychological tests. See id. Dr. Wingate opined that Plaintiff was markedly limited

11   in his ability to understand, remember, and persist in tasks following detailed

12   instructions, perform activities within a schedule, maintain attendance, ask simple

13   questions or request assistance, communicate and perform effectively in a work setting,

14   maintain appropriate behavior in a work setting, and complete a normal work day or

15   week without interruptions from his psychologically-based symptoms. AR at 314.

16          The ALJ gave Dr. Wingate’s opinions little weight. AR at 27. The ALJ reasoned

17   that Dr. Wingate’s opinions were inconsistent with the overall medical evidence and Dr.

18   Wingate’s own examination findings. Id. The ALJ further reasoned that Dr. Wingate

19   largely based her opinions on Plaintiff’s self-reports, which the ALJ had already rejected.

20   AR at 28. The ALJ last determined that Dr. Wingate’s opinions were inconsistent with

21   Plaintiff’s activities of daily living. Id.

22


     ORDER - 11
 1          The ALJ must provide “clear and convincing” reasons for rejecting the

 2   uncontradicted opinion of a treating or examining physician. Trevizo v. Berryhill, 871

 3   F.3d 664, 675 (9th Cir. 2017) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198

 4   (9th Cir. 2008)). When a treating or examining physician’s opinion is contradicted, an

 5   ALJ must provide specific and legitimate reasons for rejecting it. Id. In either case,

 6   substantial evidence must support the ALJ’s findings. Id. Here, Dr. Wingate’s opinions

 7   were contradicted by Dr. Lewis’s opinions, so the specific and legitimate standard

 8   applies. See AR at 109–10; see also Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d

 9   920, 924 (9th Cir. 2002) (noting that the specific and legitimate standard applies when an

10   examining doctor’s opinions are contradicted by a non-examining doctor).

11          The ALJ erred in rejecting Dr. Wingate’s opinions as inconsistent with the overall

12   medical evidence. The ALJ’s analysis of this issue was the same as his analysis of the

13   medical evidence with respect to Plaintiff’s testimony and was thus equally flawed here.

14   See supra Part VII.A.1.

15          The ALJ also erred in rejecting Dr. Wingate’s opinions as inconsistent with her

16   own examination findings. The ALJ noted that Dr. Wingate found Plaintiff cooperative,

17   with normal speech, orientation, memory, and fund of knowledge. AR at 27. But Dr.

18   Wingate also found that Plaintiff was paranoid and experienced auditory and visual

19   hallucinations. AR at 316. Dr. Wingate found that Plaintiff’s abstract thought, insight,

20   and judgment were all outside normal limits. Id. Dr. Wingate, as the medical

21   professional, was the one best positioned to interpret these normal and abnormal results.

22   See Moghadam v. Colvin, No. C15-2009-TSZ-JPD, 2016 WL 7664487, at *6 (W.D.


     ORDER - 12
 1   Wash. Dec. 21, 2016); Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990) (“[ALJs]

 2   must be careful not to succumb to the temptation to play doctor. . . . The medical

 3   expertise of the Social Security Administration is reflected in regulations; it is not the

 4   birthright of the lawyers who apply them. Common sense can mislead; lay intuitions

 5   about medical phenomena are often wrong.”) (internal citations omitted).

 6          The ALJ next erred in rejecting Dr. Wingate’s opinions for relying too heavily on

 7   Plaintiff’s self-reports, which the ALJ had found unreliable. First, the ALJ erred in

 8   discounting Plaintiff’s symptom testimony, so he erred in rejecting Dr. Wingate’s

 9   opinions for being based on that testimony. See supra Part VII.A. Second, an ALJ

10   generally may not reject an opinion from a psychologist for being too heavily based on

11   the plaintiff’s self-reports when the doctor performs a clinical interview or mental status

12   evaluation because those are objective measures that can separately support the doctor’s

13   opinion. See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). Dr. Wingate

14   conducted a clinical interview and mental status exam, as well as other objective

15   measures, so her opinions could not be rejected as too heavily based on Plaintiff’s self-

16   reports. See AR at 312–13, 315–19.

17          The ALJ last erred in rejecting Dr. Wingate’s opinions as inconsistent with

18   Plaintiff’s daily activities. Once again, the ALJ’s analysis here mirrored his analysis with

19   respect to Plaintiff’s testimony. See AR at 26–28. That analysis was flawed with respect

20   to Plaintiff’s testimony and is equally flawed here. See supra Part VII.A.2. The ALJ

21   therefore failed to provide specific and legitimate reasons for rejecting Dr. Wingate’s

22   opinions and consequently erred.


     ORDER - 13
 1   D.     The ALJ Erred in Accounting for Dr. Lewis’s Opinions

 2          Plaintiff argues the ALJ erred in failing to fully account for Dr. Lewis’s opinions

 3   in the RFC assessment. Pl. Op. Br. at 9–11. Dr. Lewis reviewed Plaintiff’s records as

 4   part of the initial review of Plaintiff’s disability claims. See AR at 104–106, 108–10. Dr.

 5   Lewis opined that Plaintiff has the ability to understand and remember simple work tasks

 6   and instructions. AR at 109. Dr. Lewis opined that Plaintiff could complete simple work

 7   tasks, with occasional waning of attention and concentration, over a 40-hour work week

 8   with customary breaks and rest periods. AR at 110. Dr. Lewis opined that Plaintiff can

 9   have superficial interaction with coworkers and supervisors, but not with the general

10   public. See id. Finally, Dr. Lewis opined that Plaintiff can complete goals established by

11   others. Id.

12          The ALJ gave Dr. Lewis’s opinions “some weight.” AR at 27. The ALJ noted

13   that Dr. Lewis’s opinions were generally consistent with the overall evidence, but gave

14   Plaintiff “the benefit of the doubt regarding some of his alleged mental limitations” and

15   included greater limitations than Dr. Lewis’s opinions indicated. Id.

16          Plaintiff is correct that the ALJ’s RFC does not line up with Dr. Lewis’s opinions,

17   which—contrary to the ALJ’s statement—were more restrictive than the limitations in

18   the RFC. First, Dr. Lewis reported that Plaintiff could understand and remember “simple

19   work tasks [and] instructions.” AR at 109. The ALJ found that Plaintiff could

20   understand and remember “simple to moderately detailed instructions related to work,”

21   meaning “those which have a maximum of about five or six steps to be learned in a ready

22


     ORDER - 14
 1   fashion and applied to work.” AR at 21. Simple instructions are not the same as

 2   moderately detailed instructions. The ALJ erred in failing to address this discrepancy.

 3          Second, Dr. Lewis opined that Plaintiff could have brief, superficial interactions

 4   with coworkers and supervisors, where the general public was not present. See AR at

 5   110. The ALJ found that Plaintiff could “engage in routine and perfunctory social

 6   interaction needed at work with coworkers, supervisors and/or customers.” AR at 21.

 7   The ALJ gave no justification for this difference, and thus erred.

 8          Finally, Plaintiff argues that Dr. Lewis reported Plaintiff would have “occasional

 9   waning of attention and concentration,” so the ALJ needed to include some limitation for

10   time off-task. See Pl. Op. Br. at 10–11. Plaintiff’s argument fails on this point.

11   Although Dr. Lewis did opine that Plaintiff would occasionally have lower attention and

12   concentration, she also opined that Plaintiff was not significantly limited in his ability to

13   perform activities within a schedule or complete a normal work day and week without

14   interruptions from his psychologically-based symptoms. See AR at 109–10. The obvious

15   inference is that the ALJ interpreted Dr. Lewis’s opinion to mean that any decrease in

16   attention or concentration was not significant enough that Plaintiff would fall below

17   customary workplace tolerances. Cf. Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir.

18   2012) (noting that the ALJ’s findings should be upheld if they are supported by

19   inferences reasonably drawn from the record). Plaintiff has thus failed to show that the

20   ALJ erred in translating Dr. Lewis’s opinion that Plaintiff’s attention and concentration

21   would occasionally wane into an RFC limitation.

22


     ORDER - 15
 1          In sum, the ALJ erred by failing to account for Dr. Lewis’s opinions regarding

 2   understanding and memory, and social interaction, but did not err in addressing Dr.

 3   Lewis’s opinions regarding attention and concentration.

 4   E.     The ALJ Erred in Assessing Plaintiff’s RFC

 5          Plaintiff argues the ALJ failed to account for all of Plaintiff’s limitations in the

 6   RFC. Pl. Op. Br. at 15–17. Plaintiff is correct because the ALJ erred in analyzing the

 7   evidence and thus failed to account for all of Plaintiff’s limitations in the RFC or

 8   hypotheticals to the vocational expert. See supra Part VII.A–D. The RFC was therefore

 9   not supported by substantial evidence. See Lingenfelter v. Astrue, 504 F.3d 1028, 1040–

10   41 (9th Cir. 2007) (holding that ALJ’s RFC assessment and step-five determination were

11   not supported by substantial evidence where the ALJ’s RFC and hypotheticals to

12   vocational expert failed to include all of the claimant’s impairments).

13          Plaintiff makes a number of specific arguments about conditions that should have

14   been addressed in the RFC. See Pl. Op. Br. at 15–17. The Court need not address these

15   arguments because the ALJ must craft a new RFC on remand and may address these

16   conditions.

17   F.     Scope of Remand

18          Plaintiff asks the Court to remand this matter for an award of benefits. Pl. Op. Br.

19   at 17–18. Remand for an award of benefits “is a rare and prophylactic exception to the

20   well-established ordinary remand rule.” Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir.

21   2017). The Ninth Circuit has established a three-step framework for deciding whether a

22   case may be remanded for an award of benefits. Id. at 1045. First, the Court must


     ORDER - 16
 1   determine whether the ALJ has failed to provide legally sufficient reasons for rejecting

 2   evidence. Id. (citing Garrison, 759 F.3d at 1020). Second, the Court must determine

 3   “whether the record has been fully developed, whether there are outstanding issues that

 4   must be resolved before a determination of disability can be made, and whether further

 5   administrative proceedings would be useful.” Treichler v. Comm’r of Soc. Sec. Admin.,

 6   775 F.3d 1090, 1101 (9th Cir. 2014) (internal citations and quotation marks omitted). If

 7   the first two steps are satisfied, the Court must determine whether, “if the improperly

 8   discredited evidence were credited as true, the ALJ would be required to find the

 9   claimant disabled on remand.” Garrison, 759 F.3d at 1020. “Even if [the Court]

10   reach[es] the third step and credits [the improperly rejected evidence] as true, it is within

11   the court’s discretion either to make a direct award of benefits or to remand for further

12   proceedings.” Leon, 880 F.3d at 1045 (citing Treichler, 773 F.3d at 1101).

13          The appropriate remedy here is to remand this matter for further administrative

14   proceedings. Conflicts in the evidence remain that the ALJ must resolve, such as

15   differences among Plaintiff’s testimony, his girlfriend’s testimony, Dr. Wingate’s

16   opinions, and Dr. Lewis’s opinions, regarding the limitations caused by Plaintiff’s

17   impairments. See Andrews, 53 F.3d at 1039. Furthermore, the Court is not in a position

18   to translate this evidence into an RFC. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d

19   996, 1006 (9th Cir. 2015) (citing Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th

20   Cir. 2008)) (“[T]he ALJ is responsible for translating and incorporating clinical findings

21   into a succinct RFC.”).

22


     ORDER - 17
 1          On remand, the ALJ shall reevaluate Plaintiff’s testimony regarding his mental

 2   impairments, Plaintiff’s girlfriend’s testimony, the opinions of Dr. Wingate, and the

 3   opinions of Dr. Lewis. The ALJ shall reassess Plaintiff’s RFC, and the step five

 4   determination. The ALJ shall conduct all further proceedings necessary to reevaluate the

 5   disability determination in light of this opinion.

 6                                       VIII.     ORDER

 7          Therefore, the Commissioner’s final decision is REVERSED and this case is

 8   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

 9   405(g).

10          Dated this 31st day of March, 2020.

11

12

13
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

14

15

16

17

18

19

20

21

22


     ORDER - 18
